Title: To Alexander Hamilton from Daniel Morgan, 3 April 1799
From: Morgan, Daniel
To: Hamilton, Alexander


          
            Dear Sir
            Soldiers Rest 3rd. April 1799.
          
          I take the liberty to inclose you a letter from Major Archibald C. Randolph on the subject of his appointment in the Army of the United States.
          Knowing him intimately I can with certainty pronounce that his talents as a Soldier declare him better calculated for the Cavalry than the Infantry, his virtues as a man are such as give him universal estimation among those who know how to appreciate merit, confident that you are ever rendered happy in being the means of forwarding virtue to its wished for ends, I must intreat your assistance in procuring for Major Randolph the appointment expressed in his letter by him to me.
          Major Randolph has seen considerable service, he marched in 1794 against the Insurgents, commanding one of the best Troops of Cavalry in the Virginia line, in which service he continued three months, on the dismission of the Army he was appointed to the command of a Squadron of Cavalry, and attached to the Army I had the honor to command, where he served six months longer. On the disbanding this Army, I promoted him to the rank of Major, and gave him the command of a Battalion for a further six months service, those troops he march’d to Presqe-ile—in those situations as stated above he conducted himself with so much attention, discipline & vigilance, as to gain the hearts and wishes of all those who had the pleasure of his acquaintance. I cannot conclude this letter without declaring to you, that I think him calculated to make a great officer.
          I am dear Sir with great respect your very Hle Sert
          
            Danl Morgan
          
          
            P.S I have wrote duplicates of the above to the Secretary of War & Genl Washington.
          
        